Citation Nr: 1456280	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vision problems, including as secondary to diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and M.P. testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2010.  A transcript is of record.

This claim was previously before the Board in April 2011, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of an increased evaluation for diabetes mellitus was raised by the Veteran's testimony at the April 2011 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It was previously referred to the AOJ by the Board in April 2011, and must now be referred again.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's vision problems were not present in service or until many years thereafter and are not related to service or to an incident of service origin, including to his service-connected diabetes mellitus with erectile dysfunction on a causation or aggravation basis.





CONCLUSION OF LAW

The criteria for service connection for vision problems, including as secondary to diabetes mellitus with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, Social Security records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in May 2012.  The examiner provided well-reasoned rationales for his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The STRs do not show any complaints, treatment or diagnoses related to the Veteran's vision.  At the August 1967 separation examination, his vision was 20/20.

The Veteran was diagnosed with presbyopia at March 1991 private treatment.  At July 1998 private treatment the Veteran complained of blurry vision at work.  Private treatment records from April 2002 show a diagnosis of presbyopia and astigmatism, and his vision was 20/20.  The private treatment records do not contain an opinion on etiology.

The Veteran reported at a VA examination for diabetes in January 2008 that he had blurry vision.  On examination the pupils were round, equal and reactive to light.  Funduscopic examination revealed poorly defined vascularity and disk margins.  No diagnosis was made regarding vision.

A relative of the Veteran wrote in January 2008 that the Veteran began to have vision problems, including blurred vision, related to his type 2 diabetes in the past year and had to wear stronger eyewear.  The Veteran wrote in February 2008 that in the past year his vision had gotten worse due to type II diabetes.  

At February 2008 VA treatment the Veteran complained of poor and decreased vision.  VA optometry treatment notes from February 2008 indicate that the Veteran had blurred vision and diabetes mellitus without retinopathy.  The Veteran had a VA eye examination in February 2008.  It was noted that he had had diabetes for 10 years.  The Veteran complained of occasional episodes of decreased vision, visual field defect and watery eyes.  He denied blurred vision, diplopia, a history of an eye injury or eye swelling.  He had never had ophthalmic surgery and did not use eye drops.  On examination uncorrected acuity, at distance, was 20/20 in the right eye and 20/25 in the right eye.  Corrected vision at distance and near was 20/20 bilaterally.  Visual fields were full to confrontation and external examination was within normal limits.  The Veteran was diagnosed with presbyopia and diabetes mellitus without retinopathy.  

At April 2009 VA optometry treatment the Veteran's vision was 20/40 and he was noted to have diabetes mellitus without retinopathy, blurred vision, and dry eye syndrome.  In December 2009 the Veteran was diagnosed with background retinopathy at a private diabetic eye examination.  The examiner felt that the decreased visual acuity may have been due to mild cataracts.  The Veteran was found to not have diabetic retinopathy at May 2010 VA treatment.

The Veteran had a VA examination in June 2011 at which he complained he could not see.  His visual acuity was 20/30 uncorrected bilaterally and 20/25 corrected bilaterally.  The Veteran was diagnosed with cataracts and trace amounts of dry eye syndrome bilaterally.  Otherwise, ocular health was unremarkable.

The Veteran had a VA examination in April 2012 at which bilateral uncorrected and corrected visual acuity was 20/30, bilateral uncorrected near visual acuity was 20/200, and bilateral corrected near visual acuity was 20/25.  An anterior segment examination was unremarkable for conjunctival melanosis, and the Veteran had cataracts in both eyes.  There was not any evidence of diabetic retinopathy in either eye. 

In May 2012 the Veteran had another VA examination.  Visual acuity was the same as at the April 2012 examination.  On examination all structures were within normal limits without evidence of diabetic neuropathy.  The Veteran was diagnosed with bilateral cataracts.  The examiner opined that the Veteran's reduced visual acuity was not caused by or a result of diabetes mellitus.  It was noted that cataracts are commonly seen in individuals of the Veteran's age.  The examiner felt that there was no other cause than cataracts for the Veteran's reduced visual acuity because there was no evidence of diabetic retinopathy and diabetes were adequately controlled.

The May 2012 VA examiner's opinion is given probative value because he was informed of the pertinent facts, fully articulated the opinion, and supported the opinion with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  The examiner did not specifically state that the diagnosed cataracts were not aggravated by the service-connected diabetes mellitus.  However, the law does not impose any reasons-or-bases requirements on medical examiners, and the adequacy of medical reports must be based upon a reading of the report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  The examiner's discussion indicates that he did not feel that the vision problems were aggravated by diabetes because he wrote that there was no correlation between the reduced visual acuity and anything other than cataracts.  

Furthermore, the opinions from the VA treating providers and examiners that the Veteran does not have diabetic retinopathy is given greater probative value than the opinion from December 2009 stating that the Veteran has retinopathy.  The December 2009 report indicates that the Veteran had background retinopathy only with a couple of hemorrhages and exudates in each eye.  However, previous and subsequent treatment and VA examinations, which included examination of the posterior segment of the eyes, showed no diabetic retinopathy.  In addition, the December 2009 record itself indicates that the decreased visual acuity may be due to mild cataracts.

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to service connection for vision problems.  In reaching this determination, the Board acknowledges the reports of the Veteran and his relative that his vision problems are related to diabetes.  However, an eye disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The lay statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for vision problems, including as secondary to diabetes mellitus with erectile dysfunction, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

  
ORDER

Service connection for vision problems, including as secondary to diabetes mellitus with erectile dysfunction, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


